EXHIBIT 10.1

Sempra Energy

Employee Stock Incentive Plan



--------------------------------------------------------------------------------



1. Purpose. The purposes of the Sempra Energy Employee Stock Incentive Plan (the
"Plan") are to attract, retain and motivate employees of SEMPRA ENERGY, a
California corporation (the "Company"), and its Subsidiaries (as hereinafter
defined), to compensate them for their contributions to the growth and profits
of the Company and to encourage ownership by them of stock of the Company.

2. Definitions. For purposes of the Plan, the following terms shall be defined
as follows:

"Administrative Committee" means the Compensation Committee of the Board of
Directors or any successor committee thereto, or any other committee consisting
of two or more members all of whom are Executive Officers of the Company or
members of the Compensation Committee (or a combination of such Executive
Officers or members of the Compensation Committee) and appointed by the Board of
Directors or the Compensation Committee to administer the Plan.

"Affiliate" has the meaning ascribed to that term in Rule 12b-2 under the
Exchange Act.

"Award" means an award made pursuant to the terms of the Plan to an Eligible
Individual in the form of Stock Options, Restricted Stock Awards or Stock
Awards.

"Award Agreement" means a written agreement or certificate granting an Award. An
Award Agreement shall be executed by an officer on behalf of the Company and
shall contain such terms and conditions as the Administrative Committee deems
appropriate and that are not inconsistent with the terms of the Plan. The
Administrative Committee may, in its discretion, require that an Award Agreement
be executed by the Participant to whom the relevant Award is granted.

"Beneficial Owner" has the meaning set forth in Rule 13d-3 under the Exchange
Act.

"Board of Directors" means the Board of Directors of the Company.

A "Change in Control" of the Company shall be deemed to have occurred when:

(i) Any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing twenty percent (20%) or more of the
combined voting power of the Company's then outstanding securities; or

(ii) The following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the date the Plan is
first approved by the Board of Directors (the "Effective Date"), constitute the
Board of Directors and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including, but not limited to, a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
of Directors or nomination for election by the Company's shareholders was
approved or recommended by a vote of at least two-thirds (2/3) of the directors
then still in office who either were directors on the date on the Effective Date
or whose appointment, election or nomination for election was previously so
approved or recommended; or

(iii) There is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (A) a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof), in
combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any subsidiary of
the Company, at least sixty percent (60%) of the combined voting power of the
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (B) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the beneficial owner,
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company or its affiliates other than in connection with the acquisition
by the Company or its affiliates of a business) representing twenty percent
(20%) or more of the combined voting power of the Company's then outstanding
securities; or

(iv) The shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the company of all or substantially all of the Company's assets,
other than a sale or disposition by the Company of all or substantially all of
the Company's assets to an entity, at least sixty percent (60%) of the combined
voting power of the voting securities of which are owned by shareholders of the
Company in substantially the same proportions as their ownership of the Company
immediately prior to such sale.

"Code" means the Internal Revenue Code of 1986, as amended, and the applicable
rulings and regulations thereunder.

"Common Stock" means the common stock, with no par value, of the Company.

"Eligible Employees" means the individuals described in Section 6 who are
eligible to receive Awards under the Plan.

"Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
applicable rulings and regulations thereunder.

"Executive Officer" means an individual who in respect of the Company is an
"officer" within the meaning of Rule 16a-1(f) under the Exchange Act, or any
successor rule.

"Fair Market Value" means, in the event that the Common Stock is traded on a
recognized securities exchange, the closing price of the Common Stock on the
date set for valuation, or in the event that the Common Stock is quoted by the
National Association of Securities Dealers Automated Quotations on National
Market Issues system, an amount equal to the average of the high and low prices
of the Common Stock on such quotations system on the date set for valuation or,
if no sales of Common Stock were made on said exchange or so quoted such system
on that date, the average of the high and low prices of the Common Stock on the
next preceding day on which sales were made on such exchange or quotations
system or, if the Common Stock is not so traded or quoted, that value
determined, in its sole discretion, by the Administrative Committee.

"Parent" means any corporation which is a "parent corporation" within the
meaning of Section 424(e) of the Code with respect to the relevant entity.

"Participant" means an Eligible Employee to whom an Award has been granted under
the Plan.

"Person" means any person, entity or "group" within the meaning of Section
13(d)(3) or Section 14(d)(2) of the Exchange Act, except that such term shall
not include (i) the Company or any of its subsidiaries, (ii) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, (iv) a corporation owned, directly
or indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of stock of the Company, or (v) a person or group
as used in Rule 13d-1(b) under the Exchange Act.

"Restricted Stock Award"

means an Award of restricted shares of Common Stock granted to an Eligible
Individual pursuant to Section 9 hereof.



"Stock Award" means an Award of shares of Common Stock granted to an Eligible
Individual pursuant to Section 10 hereof.

"Stock Option" means an option to purchase shares of Common Stock granted to an
Eligible Employee pursuant to Section 8 hereof.

"Subsidiary" means (i) any direct or indirect majority-owned subsidiary of the
Company and (ii) any other corporation or other entity in which the Company,
directly or indirectly, has an equity or similar interest and which the
Administrative Committee designates as a Subsidiary for the purposes of the
Plan.

"Substitute Award" means an Award granted upon assumption of, or in substitution
for, outstanding equity awards previously granted by a company or other entity
in connection with a corporate transaction, such as a merger, combination,
consolidation or acquisition of property or stock; provided, however, that in no
event shall the term "Substitute Award" be construed to refer to a Stock Option
granted in connection with a cancellation and repricing of a Stock Option.

3. Administration of the Plan.

(a) Power and Authority of the Administrative Committee. The Plan shall be
administered by the Administrative Committee, which shall have full power and
authority, subject to the express provisions hereof:

(i) to select Participants from among the Eligible Employees;

(ii) to grant Awards in accordance with the terms of the Plan;

(iii) to determine the number of shares of Common Stock subject to each Award;

(iv) to determine the terms and conditions of each Award, including, without
limitation, those related to dividend equivalents, vesting, forfeiture, payment
and exercisability, and the effect, if any, of a Participant's termination of
employment with the Company or, subject to Section 12 hereof, of a Change in
Control on the outstanding Awards granted to such Participant, and including the
authority to amend the terms and conditions of an Award after the granting
thereof to a Participant in a manner that is not prejudicial to the rights of
such Participant;

(v) to accelerate the vesting or payment of any Award, the lapse of restrictions
on any Award or the date on which any Award becomes exercisable;

(vi) to specify and approve the provisions of the Award Agreements delivered to
Participants in connection with their Awards;

(vii) to construe and interpret any Award Agreement delivered under the Plan;

(viii) subject to Section 13, to prescribe, amend and rescind administrative
rules and procedures relating to the Plan;

(ix) to vary the terms of Awards to take account of tax, securities law and
other regulatory requirements, including those of foreign jurisdictions; and

(x) to make all other determinations and to formulate such procedures as may be
necessary or advisable for the administration of the Plan.

(b) Plan Construction and Interpretation. The Administrative Committee shall
have full power and authority, subject to the express provisions hereof, to
construe and interpret the terms of the Plan and any Award Agreement entered
into hereunder.

(c) Determinations of Committee Final and Binding. All determinations by the
Administrative Committee in carrying out and administering the Plan and in
construing and interpreting the Plan and any Award Agreement shall be final,
binding and conclusive for all purposes and upon all persons interested herein.

(d) Liability of Committee. No member of the Administrative Committee shall be
liable for anything whatsoever in connection with the administration of the Plan
except such person's own willful misconduct. Under no circumstances shall any
member of the Administrative Committee be liable for any act or omission of any
other member of the Administrative Committee. In the performance of its
functions with respect to the Plan, the Administrative Committee shall be
entitled to rely upon information and advice furnished by the Company's
officers, the Company's accountants, the Company's counsel and any other person
the Administrative Committee deems appropriate, and no member of the
Administrative Committee shall be liable for any action taken or not taken in
reliance upon any such advice.

4. Effective Date and Duration of Plan. The Plan shall become effective upon
approval thereof by the Board of Directors. It shall continue in effect until it
is terminated by the Board of Directors (upon which termination no further
Awards may be granted hereunder) and thereafter until all Awards previously
granted under the Plan have been satisfied or have been terminated, cancelled or
expired under the terms of the Plan or under the Award Agreements entered into
in connection with the grant thereof.

5. Shares Subject to the Plan. Subject to adjustment as provided in Section
11(b) hereof, the number of shares of Common Stock that may be issued pursuant
to Awards (other than Substitute Awards) granted under the Plan (net of the
number of shares accepted or withheld by the Company in payment of Awards or to
satisfy Participants' tax withholding obligations in respect thereof and shares
issued and subsequently forfeited to the Company upon failure of a Restricted
Stock Award or other Award to vest) shall not exceed, in the aggregate, 10
million shares. Shares issued in payment or settlement of dividend equivalents
or for Substitute Awards shall not be counted against such limitation.

6. Eligible Employees. Awards may be granted by the Administrative Committee to
any employee of the Company or a Subsidiary other than an employee who, at the
time the Award is granted, is a member of the Board of Directors or an Executive
Officer.

Awards.



(a) Generally. Awards under the Plan may consist of Stock Options, Restricted
Stock Awards or Stock Awards. The terms and provisions of an Award shall be set
forth in a written Award Agreement that is approved by the Administrative
Committee and delivered or made available to the Participant as soon as
practicable following the date of the Award. The vesting, exercisability,
payment and other restrictions applicable to an Award (which may include,
without limitation, restrictions on transferability or provision for mandatory
resale to the Company) shall be determined by the Administrative Committee and
set forth in the applicable Award Agreement. Notwithstanding the foregoing, the
Administrative Committee may accelerate (i) the vesting or payment of any Award,
(ii) the lapse of restrictions on any Award or (iii) the date on which any Stock
Option becomes exercisable. The Administrative Committee shall also have full
authority to determine and specify in the applicable Award Agreement the effect,
if any, that a Participant's termination of employment for any reason will have
on the vesting, exercisability, payment or lapse of restrictions applicable to
an outstanding Award. The date of a Participant's termination of employment for
any reason shall be determined in the sole discretion of the Administrative
Committee.



(b) Dividend Equivalents. The Administrative Committee may provide that Awards
granted under the Plan earn amounts equal to all or a fraction or multiple of
the dividends that would have been paid on all or a portion of the shares
subject to the Award and for all or a portion of the period during which the
Award is outstanding. Such dividend equivalents may be paid (either in cash or
Common Stock or a combination thereof at the discretion of the Administrative
Committee) currently or may be deferred and, if deferred, may be deemed
reinvested in Common Stock in the same manner as dividends reinvested pursuant
to the terms of the Sempra Energy Direct Stock Purchase Plan. Any payment or
deferral of dividend equivalents shall be subject to such restrictions and
conditions as the Administrative Committee may determine in its discretion,
including, but not limited to, performance-based vesting requirements.

(c) Non-transferability. No Award granted under the Plan or any rights or
interests therein shall be sold, transferred, assigned, pledged or otherwise
encumbered or disposed of except by will or by the laws of descent and
distribution or pursuant to a "qualified domestic relations order" ("QDRO") as
defined in the Internal Revenue Code of 1986, as amended, or Title I of the
Employee Retirement Income Security Act of 1974, as amended, and the rules and
regulations thereunder; provided, however, that the Administrative Committee
may, subject to such terms and conditions as the Administrative Committee shall
specify, permit the transfer of an Award to a Participant's family members or to
one or more trusts or partnerships established in whole or in part for the
benefit of one or more of such family members; provided, however, that the
restrictions set forth in this sentence shall not apply to the shares received
in connection with an Award after the date that the restrictions on
transferability set forth in the applicable Award Agreement have lapsed. During
the lifetime of a Participant, an Award shall be exercisable only by, and
payments in respect thereof shall be payable only to, the Participant or, if
applicable, the "alternate payee" under a QDRO or the family member or trust to
whom such Award has been transferred in accordance with the previous sentence.

8. Stock Options.

(a) Generally. Subject to the terms of the Plan and the applicable Award
Agreement, each Stock Option shall entitle the Participant to whom such Stock
Option was granted to purchase the number of shares of Common Stock specified in
the applicable Award Agreement and shall be subject to the terms and conditions
established by the Administrative Committee in connection with the Stock Option
and specified in the applicable Award Agreement. Upon satisfaction of the
conditions to exercisability specified in the applicable Award Agreement, a
Participant shall be entitled to exercise the Stock Option in whole or in part
and to receive, upon satisfaction or payment of the exercise price or an
irrevocable notice of exercise in the manner contemplated by Section 8(d) below,
the number of shares of Common Stock in respect of which the Stock Option shall
have been exercised. Stock Options granted under the Plan are not intended to
be, and shall not be construed to be, "incentive stock options" within the
meaning of Section 422 of the Code.

(b) Exercise Price. The exercise price per share of Common Stock purchasable
under a Stock Option shall be determined by the Administrative Committee at the
time of grant and set forth in the Award Agreement, provided, however, that the
exercise price per share of a Stock Option shall be no less than 100% of the
Fair Market Value per share on the date of grant and such exercise price shall
not thereafter be reduced (other than adjustments pursuant to Section 11(b) to
reflect changes in outstanding Common Stock and the conversion of outstanding
Stock Options into Replacement Options pursuant to Section 12 in the event of a
Change in Control) by amendment, cancellation and regrant or substitution of
Stock Options or otherwise.

Notwithstanding the foregoing, the exercise price per share of a Stock Option
that is a Substitute Award may be less than the Fair Market Value per share on
the date of grant, provided that the excess of:

(i) the aggregate Fair Market Value (as of the date such Substitute Award is
granted) of the shares subject to the Substitute Award; over

(ii) the aggregate exercise price thereof;

does not exceed the excess of:

(iii) the aggregate fair market value (as of the time immediately preceding the
transaction giving rise to the Substitute Award, such fair market value to be
determined by the Administrative Committee) of the shares of the predecessor
entity that were subject to the grant assumed or substituted for by the Company;
over

(iv) the aggregate exercise price of such shares.

(c) Option Term. The term of each Stock Option shall be fixed by the
Administrative Committee and set forth in the Award Agreement.

(d) Method of Exercise. Subject to the provisions of the applicable Award
Agreement, the exercise price of a Stock Option may be paid in cash or
previously owned shares of Common Stock of the Company or a combination thereof;
provided, however, that such previously owned shares, if acquired from the
Company, shall have been held for a period of at least six months. In accordance
with the rules and procedures established by the Administrative Committee for
this purpose, the Stock Option may also be exercised through a "cashless
exercise" procedure approved by the Administrative Committee involving a broker
or dealer approved by the Administrative Committee, that affords Participants
the opportunity to sell immediately some or all of the shares underlying the
exercised portion of the Stock Option in order to generate sufficient cash to
pay the Stock Option exercise price and/or to satisfy withholding tax
obligations related to the Stock Option.

(e) Deferral. In accordance with rules and procedures established by the
Administrative Committee, the Administrative Committee may permit a Participant
at or after the time of grant to defer receipt of the Common Stock underlying a
Stock Option to one or more dates elected by the Participant, subsequent to the
date on which such Stock Option is exercised. Shares that are deferred in
accordance with the preceding sentence shall be noted in a bookkeeping account
maintained by the Company for this purpose and may periodically be credited with
dividends, dividend equivalents, notional interest or earnings in accordance
with procedures established by the Administrative Committee in its discretion
from time to time. Deferred amounts shall be paid in cash, Common Stock or other
property, as determined by the Administrative Committee at or after the time of
deferral, on the date or dates elected by the Participant.

9. Restricted Stock Awards. Restricted Stock Awards shall consist of one or more
shares of Common Stock granted to an Eligible Individual, and shall be subject
to the terms and conditions established by the Administrative Committee in
connection with the Award and specified in the applicable Award Agreement. The
shares of Common Stock subject to a Restricted Stock Award may, among other
things, be subject to vesting requirements or restrictions on transferability.
Except as otherwise provided by the Administrative Committee in its sole
discretion, a Participant shall have all of the rights of a shareholder of the
Company with respect to the shares of Common Stock underlying a Restricted Stock
Award, including the right to vote the shares and the right to receive any cash
dividends. Stock dividends issued with respect to shares covered by a Restricted
Stock Award shall be treated as additional shares under the Restricted Stock
Award and shall be subject to the same terms and conditions that apply to the
shares with respect to which such dividends are issued.

10. Stock Awards. Stock Awards shall consist of one or more shares of Common
Stock granted to an Eligible Individual, and shall be subject to the terms and
conditions established by the Committee in connection with the Award and
specified in the applicable Award Agreement. The shares of Common Stock subject
to a Stock Award may, among other things, be subject to the satisfaction of
performance or other criteria for issuance or vesting and to restrictions on
transferability.

11. Recapitalization or Reorganization.

(a) Authority of the Company and Shareholders. The existence of the Plan, the
Award Agreements and the Awards granted hereunder shall not affect or restrict
in any way the right or power of the Company or the shareholders of the Company
to make or authorize any adjustment, recapitalization, reorganization or other
change in the Company's capital structure or its business, any merger or
consolidation of the Company, any issue of stock or of options, warrants or
rights to purchase stock or of bonds, debentures, preferred or prior preference
stocks whose rights are superior to or affect the Common Stock or the rights
thereof or which are convertible into or exchangeable for Common Stock, or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

(b) Change in Capitalization. Notwithstanding any provision of the Plan or any
Award Agreement, in the event of any change in the outstanding Common Stock by
reason of a stock dividend, recapitalization, reorganization, merger,
consolidation, stock split, combination or exchange of shares affecting the
Common Stock, the Administrative Committee shall make (i) such proportionate
adjustments it considers appropriate (in the form determined by the
Administrative Committee in its sole discretion) to prevent diminution or
enlargement of the rights of Participants under the Plan with respect to the
aggregate number of shares of Common Stock for which Awards in respect thereof
may be granted under the Plan, the number of shares of Common Stock covered by
each outstanding Award, and the exercise prices in respect thereof and/or (ii)
such other equitable adjustments as it deems appropriate in the interests of the
holders of Awards. The Administrative Committee's determination as to what, if
any, adjustments shall be made shall be final and binding on the Company and all
Participants.

12. Change in Control. In the event of a Change in Control (i) all Stock Options
then outstanding shall automatically become fully vested and exercisable as of
the date of the Change in Control and (ii) all restrictions and conditions on
all Restricted Stock Awards then outstanding shall lapse as of the date of the
Change in Control. In addition to the foregoing, in the case of a Change in
Control involving a merger of, or consolidation involving, the Company in which
the Company is (A) not the surviving corporation (the "Surviving Entity") or (B)
becomes a wholly owned subsidiary of the Surviving Entity or any Parent thereof,
each outstanding Stock Option granted under the Plan and not exercised (a
"Predecessor Option") will be converted into an option (a "Replacement Option")
to acquire common stock of the Surviving Entity or its Parent, which Replacement
Option will have substantially the same terms and conditions as the Predecessor
Option, with appropriate adjustments as to the number and kind of shares and
exercise prices.

Notwithstanding the foregoing, in the event of a Change in Control, the
Administrative Committee expressly reserves the discretion to cancel all
outstanding Stock Options, effective as of the date of the Change in Control, in
exchange for a cash payment to be made to each of the Participants within five
business days following the Change in Control in an amount equal to the excess
of the fair market value of the Company's Common Stock on the date of the Change
in Control over the exercise price of each such Stock Option, multiplied by the
number of shares that are subject to such option. Notwithstanding the foregoing,
in the event that the Company becomes a party to a transaction that is intended
to qualify for "pooling of interests" accounting treatment and, but for one or
more of the provisions of the Plan or any Award Agreement would so qualify, then
the Plan and any Award Agreement shall be interpreted so as to preserve such
accounting treatment, and to the extent that any provision of the Plan or any
Stock Option Agreement would disqualify the transaction from pooling of
interests accounting treatment (including, if applicable, an entire Award
Agreement), then such provision shall be null and void. All determinations to be
made in connection with the preceding sentence shall be made by the independent
accounting firm whose opinion with respect to "pooling of interests" treatment
is required as a condition to the Company's consummation of such transaction.

13. Amendment and Termination of the Plan. The Board of Directors may at any
time and from time to time terminate, modify, suspend or amend the Plan in whole
or in part; provided, however, that no termination, modification, suspension or
amendment of the Plan shall, without the consent of a Participant to whom any
Award shall previously have been granted, adversely affect his or her rights
under such Awards. Notwithstanding any provision herein to the contrary, the
Board of Directors shall have broad authority to amend the Plan or any Award to
take into account changes in applicable tax laws, securities laws, accounting
rules and other applicable state and federal laws.

14. Miscellaneous.

(a) Tax Withholding. No later than the date as of which an amount first becomes
includable in the gross income of the Participant for applicable income tax
purposes with respect to any Award under the Plan, the Participant shall pay to
the Company or make arrangements satisfactory to the Administrative Committee
regarding the payment of any federal, state or local taxes of any kind required
by law to be withheld with respect to such amount. Unless otherwise determined
by the Administrative Committee, in accordance with rules and procedures
established by the Administrative Committee, any required withholding
obligations may be satisfied with Common Stock (valued at its Fair Market
Value), including Common Stock that is part of the Award that gives rise to the
withholding requirement; provided, however, that notwithstanding any other
provision of the Plan the amount of such withholding obligations that may be
satisfied with Common Stock that is part of the Award that gives rise to such
obligations or that was acquired from the Company and not subsequently held for
a period of at least six months shall not exceed the minimum aggregate amount of
such obligations based on applicable minimum statutory withholding rates. The
obligations of the Company under the Plan shall be conditioned upon such payment
or arrangements and the Company shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
Participant.

(b) No Right to Grants or Employment. No Eligible Employee or Participant shall
have any claim or right to receive grants of Awards under the Plan. Nothing in
the Plan or in any Award Agreement shall confer upon any employee of the Company
or any Subsidiary any right to continued employment with the Company or any
Subsidiary, as the case may be, or interfere in any way with the right of the
Company or a Subsidiary to terminate the employment of any of its employees at
any time, with or without cause.

(c) Unfunded Plan. The Plan is intended to constitute an unfunded plan for
incentive compensation. With respect to any payments not yet made to a
Participant by the Company, nothing contained herein shall give any such
Participant any rights that are greater than those of a general creditor of the
Company. In its sole discretion, the Administrative Committee may authorize the
creation of trusts or other arrangements to meet the obligations created under
the Plan to deliver Common Stock or payments in lieu thereof with respect to
grants hereunder.

(d) Other Employee Benefit Plans. Amounts received by a Participant with respect
to any Award granted pursuant to the provisions of the Plan shall not be
included in, nor have any effect on, the determination of benefits under any
other employee benefit plan or similar arrangement provided by the Company.

(e) Securities Law Restrictions. The Administrative Committee may require each
Eligible Employee purchasing or acquiring shares of Common Stock pursuant to an
Award under the Plan to represent to and agree with the Company in writing that
such Eligible Employee is acquiring the shares for investment and not with a
view to the distribution thereof. All certificates for shares of Common Stock
delivered under the Plan shall be subject to such stock-transfer orders and
other restrictions as the Administrative Committee may deem advisable under the
rules, regulations, and other requirements of the Securities and Exchange
Commission or any exchange upon which the Common Stock is then listed, and any
applicable federal or state securities law, and the Administrative Committee may
cause a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions. No shares of Common Stock shall be issued
hereunder unless the Company shall have determined that such issuance is in
compliance with, or pursuant to an exemption from, all applicable federal and
state securities laws.

(f) Award Agreement. In the event of any conflict or inconsistency between the
Plan and any Award Agreement, the Plan shall govern, and the Award Agreement
shall be interpreted to minimize or eliminate any such conflict or
inconsistency.

(g) Expenses. The costs and expenses of administering the Plan shall be borne by
the Company.

(h) Applicable Law. Except as to matters of federal law, the Plan and all
actions taken thereunder shall be governed by and construed in accordance with
the laws of the State of California without giving effect to conflicts of law
principles.

Approved by the Board of Directors on November 7, 2000





--------------------------------------------------------------------------------



FIRST AMENDMENT TO

SEMPRA ENERGY

EMPLOYEE STOCK INCENTIVE PLAN

THIS FIRST AMENDMENT TO SEMPRA ENERGY EMPLOYEE STOCK INCENTIVE PLAN (this "First
Amendment") is made and adopted by SEMPRA ENERGY, a California corporation (the
"Company"), as of February 20, 2004. Capitalized terms used but not otherwise
defined herein shall have the respective meanings ascribed to such terms in the
Plan (as defined below).

WHEREAS, the Company has adopted the Sempra Energy Employee Stock Incentive Plan
(the "Plan") for the benefit of employees;

WHEREAS, the Company reserved the right to amend the Plan pursuant to Section 13
thereof;

WHEREAS, the Company desires to amend the Plan with respect to the number of
shares subject to the Plan; and

WHEREAS, this First Amendment was approved by the Board of Directors of the
Company on February 20, 2004.

NOW THEREFORE, in consideration of the foregoing, the Company hereby amends the
Plan as follows:

1. Section 5 of the Plan is hereby amended and restated in its entirety as
follows:

"5. Shares Subject to the Plan. Subject to adjustment as provided in Section
11(b) hereof, the number of shares of Common Stock that may be issued pursuant
to Awards (other than Substitute Awards) granted under the Plan (net of the
number of unissued shares withheld by the Company to satisfy the grant or
exercise price or tax withholding obligation pursuant to any Award, shares
subject to an Award that terminates, expires or lapses without the shares having
been issued, and shares which are forfeited to the Company upon the failure of a
Restricted Stock Award to vest) shall not exceed, in the aggregate, 10 million
shares. Shares issued in payment or settlement of dividend equivalents with
respect to issued shares or for Substitute Awards with respect to issued shares
shall not be counted against such limitation."

2. This First Amendment shall be and is hereby incorporated in and forms a part
of the Plan.

3. This First Amendment shall be effective as of the earlier of (i) the
Company's 2004 Annual Meeting of Shareholders and (ii) June 30, 2004.

4. Except as set forth herein, the Plan shall remain in full force and effect.

 

IN WITNESS WHEREOF

, the Company has caused this First Amendment to the Plan to be executed by its
duly authorized officer as of ________________, 2004.



 

SEMPRA ENERGY

 

By: ____________________________

Name:

Title: